Citation Nr: 0730068	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), for purposes of accrued benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral eye 
disability, for purposes of accrued benefits.

3.  Entitlement to service connection for bilateral hearing 
loss for purposes of accrued benefits.

4.  Entitlement to an increased compensable disability rating 
for residuals of a tonsillectomy for purposes of accrued 
benefits.

5.  Entitlement to service connection for the cause of the 
veteran's death.  

6.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
November 1946.  The veteran died in December 2002.  The 
appellant is the veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, dependent's educational assistance, and 
various accrued benefit claims. 

With regard to accrued benefits, upon the death of a 
beneficiary who is entitled to receive periodic monthly 
benefits, certain survivors, including the veteran's spouse, 
may be entitled to accrued benefits to which the veteran was 
entitled at death.  The accrued benefits that may be payable 
may be those owed to the beneficiary under existing ratings 
or decisions, or may be benefits that are due based on 
evidence in the file at the date of death.  The appropriate 
survivor may receive accrued benefits that are due and unpaid 
for a period not to exceed two years prior to the last date 
on which the beneficiary was entitled to receive benefits.  
38 U.S.C.A. 5121(a) (West 2002); C.F.R. 3.1000(a) (2007).   

The Federal Circuit has also made it clear that, in order to 
support a claim for accrued benefits, the veteran or other 
payee must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

After a review of the evidence, the Board finds that the 
veteran had various pending claims of entitlement at the time 
of his death.  Specifically, in July 2001, the veteran filed 
various claims for new and material evidence to reopen, 
service connection, and an increased rating.  The RO denied 
these claims per a September 2002 rating decision.  The 
veteran submitted a notice of disagreement in November 2002 
as to the claims of new and material evidence to reopen 
service connection for an acquired psychiatric disorder and a 
bilateral eye disability, service connection for bilateral 
hearing loss, and an increased compensable disability rating 
for residuals of a tonsillectomy.  Unfortunately, the veteran 
subsequently died in December 2002.  The appellant, the 
veteran's widow, then filed a claim for accrued benefits for 
the above issues that was received in April 2003.

Because the September 2002 rating decision was not yet final 
at the time of the veteran's death, it was still "pending" 
for purposes of the regulations.  However, before addressing 
the merits of the accrued benefit claims, the Board finds 
that additional development is required.

First, with respect to the appellant's accrued benefit 
claims, a review of the claims folder fails to reveal a 
Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
that provides the notice contemplated by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  In this respect, neither the April 
2003 or February 2004 VCAA letter addresses accrued benefits.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the accrued benefit claims.  
38 C.F.R. § 3.159(b)(1).  The notice should indicate what 
information or evidence should be provided by the appellant 
and what information or evidence VA will attempt to obtain on 
the appellant's behalf.  The notice should also ask the 
appellant to provide any evidence in her possession that 
pertains to the accrued benefit claims. Id.  The VCAA notice 
should also be compliant with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Second, the appellant should also be provided full VCAA 
notice as to the underlying claims of service connection for 
bilateral hearing loss, an acquired psychiatric disorder (to 
include PTSD), a bilateral eye disability, and an increased 
compensable disability rating for residuals of a 
tonsillectomy.  As to PTSD, the appellant should be advised 
that establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
    
Third, as to the new and material evidence claims, during the 
pendency of this appeal, on March 31, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in pertinent part, that the VCAA notice 
requirements require the VA to send a specific notice letter 
to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., defines what new and material evidence is under the 
appropriate standard); (2) identifies what specific evidence 
is required to substantiate the element or elements needed 
for service connection that were found insufficient in the 
prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.   

In this regard, no VCAA notice letter of record was sent to 
the veteran or the appellant that is compliant with Kent or 
that even addresses the new and material evidence claims.  It 
is important for the RO to note that the claim to reopen was 
filed by the veteran in July 2001; as a result, the prior 
regulation for new and material evidence in effect for claims 
received before August 29, 2001, is applicable.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Accordingly, the appellant must be advised by way of a VCAA 
notice letter of the previous standard for new and material 
evidence as set forth under 38 C.F.R. § 3.156(a) (2001) (the 
old standard of review).  This letter must notify the 
appellant of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection for bilateral eye and psychiatric disorders that 
were found insufficient in the prior final rating decisions 
of January 1996 and April 2000.
  
Fourth, as to the cause of death and educational assistance 
claims, the Board finds that these issues are inextricably 
intertwined with the accrued benefit issues on appeal.  As 
such, the Board may not properly review these claims until 
the requested development for the accrued benefit issues has 
been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  Thus, these issues will be held in 
abeyance while the case is undergoing further development.

Accordingly, the case is REMANDED for the following action:

1.	As to the accrued benefits issues on 
appeal, the RO, by way of a new VCAA 
letter, must notify the appellant and 
her representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the accrued benefit claims, 
of what information or evidence the 
appellant should provide, and of what 
information or evidence VA will attempt 
to obtain on her behalf.  The notice 
should also ask the appellant to provide 
any evidence in her possession that 
pertains to the accrued benefit claims.  
The notice must comply with the recent 
decision of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and with all legal 
precedent.

2.	In this same letter, the appellant 
should also receive full VCAA notice as 
to what evidence is required to 
substantiate all the underlying service 
connection and increased rating issues 
on appeal.  As to PTSD, the appellant 
must be advised that establishment of 
service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

3.	As to the new and material evidence 
claims, the VCAA notice must be 
compliant with the recent Court decision 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That is, the RO should send the 
appellant a corrective VCAA notice that 
(1) defines what new and material 
evidence is under the prior standard in 
effect before August 29, 2001 per the 
language of 38 C.F.R. § 3.156(a) (2001); 
and (2) notifies the appellant of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection for an 
acquired psychiatric disorder, PTSD, and 
a bilateral eye disorder and that were 
found insufficient per the previous 
denials in January 1996 and April 2000. 

4.	After completion of this development and 
the receipt of any additional evidence, 
the RO should readjudicate the issues on 
appeal, considering any new evidence 
secured since the September 2004 
statement of the case.  If any 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  
As to the new and material evidence 
claims, this SSOC must discuss whether 
new and material evidence has been 
submitted to reopen those particular 
claims.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

